DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is a response to an application filed on 09/30/2022 in which claims 1-4, 7-12, 15-20, 23-27, 30-36 are pending. Claims 5-6, 13-14, 21-22 and 28-29 were canceled.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/30/2022 has been entered.

Response to Amendment
Applicant’s Arguments/Remarks filed on 09/30/2022 with respect to amended independent claim 1 have been fully considered but are not persuasive. Applicant’s arguments are addressed below. The independent claims 1, 9, 17 and 24 have not overcome the claim rejections as shown below.
Claims 1-4, 7-12, 15-20, 23-27, 30-36 are pending.
Claims 5-6, 13-14, 21-22 and 28-29 were canceled.

Response to Arguments
Regarding amended independent claim 1, Applicant argues that Xiong does not teach or suggest “wherein determining the beginning slot comprises determining the second scheduling offset threshold based at least in part on the first slot”, because the features of Xiong are not the same as those recited in amended independent claim 1.
Examiner respectfully disagrees. As discussed in Office Action mailed on 06/30/2022, Xiong discloses that the UE determines the slots for the NR PDSCH and NR PUSCH based on [n + KD] for the NR PDSCH, and [p + KU] for the NR PUSCH (Xiong, Fig. 4, [0044]-[0045], Fig. 5, [0046]-[0047], [0051], [0096]). The slot [n + KD] in the NR PDSCH represents “a beginning slot defined in the second numerology based at least in part on a second scheduling offset threshold defined in the second numerology”, since the slot [n + KD] is the first slot in the NR PDSCH with second numerology based on an offset n + KD defined in the NR PDSCH with second numerology. The offset n + KD is based on the KD defined in the NR PDCCH with first numerology and the slot n. The slot n is the slot that the UE monitors the NR PDCCH for cross-slot grants. Thus, the slot [n + KD] comprises determining the offset n + KD based on the slot n. The same rationale applies to the slot p used for the NR PUSCH in slot [p + KU]. Thereby, Xiong discloses the amended feature “wherein determining the beginning slot comprises determining the second scheduling offset threshold based at least in part on the first slot”.

Regarding amended independent claim 1, Applicant further argues that Xiong ‘175 does not teach or suggest “identifying a first scheduling offset threshold corresponding to a cross-slot grant in a target bandwidth part” and “monitoring, in a downlink bandwidth part different from the target bandwidth part a control channel in a first slot for the cross-slot grant, the control channel having a first numerology that is different than a second numerology of a shared channel”.
Examiner respectfully disagrees. Xiong discloses in paragraph [0125] that a physical channels are mapped to resource elements in the frequency domain. This shows that the PDSCH and PDCCH have corresponding resource elements in the frequency domain, which is equivalent to corresponding bandwidths. Therefore, Xiong discloses the feature “identifying a first scheduling offset threshold corresponding to a cross-slot grant in a target bandwidth part”. However, Xiong does not teach that the bandwidth part where the cross-slot grant is transmitted (PDCCH) is different than the target bandwidth part for the data transmission (PDSCH or PUSCH).
Xiong ‘175 discloses that the UE receives the cross-carrier scheduling from the RAN node at the slot S0 via the PDCCH 502 at CC #1 to schedule the PDSCH or PUSCH data transmission 504 at CC #2 in slot S1 (Xiong ‘175, Fig. 1, [0045]-[0047], [0055], [0093]-[0094], Fig. 5, [0099]). As shown in Figure 5 of Xiong ‘175, the PDCCH control transmission 502 has a different bandwidth part than the PDSCH or PUSCH data transmission 504. Therefore, Xiong ‘175 discloses the amended feature “monitoring, in a downlink bandwidth part different from the target bandwidth part, a control channel in a first slot for the cross-slot grant”.
Xiong '175 shows in Figure 5 that the component carrier (CC) #2 is used for the PDSCH and the CC#1 is used for PDCCH to schedule the PDSCH or PUSCH. The CC#2 is different than the CC#1. Xiong '175 discloses in paragraph [0099] that a CC has a CC bandwidth associated with resource blocks, and in paragraph [0046] that the time-frequency resources include resource blocks. Xiong '175 further shows in Figs. 17-20 that each CC has a different bandwidth part with respect to the frequency axis. Each component carrier (CC) has a corresponding bandwidth part comprised of resource blocks and time-frequency resources, along with a corresponding subcarrier spacing. Thus, Xiong '175 discloses "monitoring, in a downlink bandwidth part different from the target bandwidth part, a control channel in a first slot for the cross-slot grant", since the PDCCH control transmission 502 is received by the UE via the CC#1 to schedule the PDSCH or PUSCH data transmission 504 at CC#2, where the CC#1 has a different bandwidth part (resource blocks and time-frequency resources in the frequency axis with corresponding subcarrier spacing) than the CC#2.

Regarding amended independent claim 1, Applicant further argues that Xiong ‘175 does not mention, let alone teach or suggest a bandwidth part. Additionally, Applicant that Xiong ‘175 does not teach or suggest “monitoring, in a downlink bandwidth part different from the target bandwidth part a control channel in a first slot for the cross-slot grant” because the cited portions of Xiong ‘175 are limited to describing cross-carrier scheduling.
Examiner respectfully disagrees. As discussed above, Xiong '175 shows in Figure 5 that the component carrier (CC) #2 is used for the PDSCH and the CC#1 is used for PDCCH to schedule the PDSCH or PUSCH. The CC#2 is different than the CC#1. Xiong '175 discloses in paragraph [0099] that a CC has a CC bandwidth associated with resource blocks, and in paragraph [0046] that the time-frequency resources include resource blocks. Xiong '175 further shows in Figs. 17-20 that each CC has a different bandwidth part with respect to the frequency axis. Each component carrier (CC) has a corresponding bandwidth part comprised of resource blocks and time-frequency resources, along with a corresponding subcarrier spacing. Thus, Xiong '175 discloses "monitoring, in a downlink bandwidth part different from the target bandwidth part, a control channel in a first slot for the cross-slot grant", since the PDCCH control transmission 502 is received by the UE via the CC#1 to schedule the PDSCH or PUSCH data transmission 504 at CC#2, where the CC#1 has a different bandwidth part (resource blocks and time-frequency resources in the frequency axis with corresponding subcarrier spacing) than the CC#2.
Xiong ‘175 shows in Fig. 5 the method for cross-carrier scheduling with different numerologies in two CCs using slot indices. Fig. 5 shows that the scheduling is between different slots, such as slot 501 in the CC #1 to schedule slot S1 in the CC #2. Fig. 6 of Xiong ‘175 also shows a similar method as Fig. 5, where different slots are used for the scheduling, such as S0 in the CC #2 to schedule S2 in the CC #3. Xiong ‘175 further discloses in paragraph [0102] the case of cross-carrier and cross-slot scheduling between the PDCCH control transmission and scheduled data transmission of PDSCH or PUSCH may be used to indicate scheduling of the data transmission. The case of cross-carrier and cross-slot scheduling are shown in Figs. 5, 6, 7, 8, etc. of Xiong ‘175. Therefore, Xiong ‘175 describes cross-slot scheduling. 

Thus, based on the response to the arguments discussed above and the prior arts of Xiong and Xiong ‘175, the independent claim 1 is rendered unpatentable. Independent claims 9, 17 and 24 recite similar distinguishing features as claim 1 discussed above, therefore are rendered unpatentable for the reasons discussed above. As a result the features of the claims are shown by the cited references as set forth below.

Examiner’s Note: The Examiner suggests to include the subject matter in paragraphs [0133]-[0134] of Applicant's PGPUB, regarding the equations (1) and (2) for the determination of the second scheduling offset to move the case forward. Specifically, a more detailed description including the ceiling function of a product of the first slot added to a minimum scheduling offset and a ratio of the first subcarrier spacing and the second subcarrier spacing.

Allowable Subject Matter
Claim 36 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 7-12, 15-20, 23-27, 30-32 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Xiong et al. (US 2020/0008233), hereinafter “Xiong” in view of Xiong et al. (US 2020/0022175), hereinafter “Xiong ‘175”.

As to claim 1, Xiong teaches a method for wireless communications by a user equipment (UE) (Xiong, Fig. 1, [0034], Fig. 4, [0044]-[0045], Fig. 5, [0046]-[0047], a wireless communication method performed in an environment including a user equipment (UE)), comprising: 
identifying a first scheduling offset threshold corresponding to a cross-slot grant in a target bandwidth part (Xiong, [0040]-[0043], Fig. 4, [0044]-[0045], Fig. 5, [0047], the UE identifies the slots during which DL and UL data is to be received and transmitted, where the UE determines the value of KD and KU. The KD is a DL data timing offset parameter, and the KU is a UL data timing offset parameter. The KD and KU values correspond to cross-slot grants. The cross-slot grant for the DL is used for downlink data transmission on the NR PDSCH with corresponding bandwidth and duration of time ([0124]-[0125])); 
monitoring, in a downlink bandwidth part, a control channel in a first slot for the cross-slot grant (Xiong, [0040]-[0043], Fig. 4, [0044]-[0045], the UE monitors the NR PDCCH in a slot n or p for the cross-slot grants. The UE receives the cross-slots grants in the NR PDCCH with a corresponding downlink bandwidth and duration of time ([0124]-[0125])), the control channel having a first numerology that is different than a second numerology of a shared channel (Xiong, Fig. 4, [0044]-[0045], as Figure 4 shows, the NR PDCCH has a duration of time (first numerology) that is different than the NR PDSCH and NR PUSCH (second numerology)); 
determining a beginning slot defined in the second numerology based at least in part on a second scheduling offset threshold defined in the second numerology (Xiong, Fig. 4, [0044]-[0045], Fig. 5, [0046]-[0047], [0051], [0096], the UE determines the slots for the NR PDSCH and NR PUSCH based on [n + KD] for the NR PDSCH, and [p + KU] for the NR PUSCH. The PDSCH and PUSCH have a different (second) numerology than the PDCCH), the second scheduling offset threshold being based at least in part on the first scheduling offset threshold defined in the first numerology (Xiong, Fig. 4, [0044]-[0045], Fig. 5, [0046]-[0047], [0051], [0096], the offsets n + KD and p + KU are based on the KD and KU defined in the NR PDCCH with first numerology. KD and KU are defined in the NR PDCCH via a DL scheduling command 306, UL scheduling grant 312, and DCI being transmitted in the NR PDCCH), wherein determining the beginning slot comprises determining the second scheduling offset threshold based at least in part on the first slot (Xiong, Fig. 4, [0044]-[0045], Fig. 5, [0046]-[0047], [0051], [0096], the slot [n + KD] and slot [p + KU] are determined based on the offsets n + KD and p + KU. The offsets are based on the slot n or p, where the slot n or p is the slot that the UE monitors the NR PDCCH for cross-slot grants); and 
operating in a low power state, or communicating a data transmission during the beginning slot, based at least in part on whether the cross-slot grant is detected (Xiong, Fig. 4, [0044]-[0045], Fig. 5, [0046]-[0047], the DL data and UL data are received and transmitted during the corresponding slots determined based on the cross-slot grants received).

Xiong teaches the claimed limitations as stated above. Xiong does not explicitly teach the following underlined features: regarding claim 1, monitoring, in a downlink bandwidth part different from the target bandwidth part, a control channel in a first slot for the cross-slot grant, wherein the first numerology is associated with a first subcarrier spacing and the second numerology is associated with a second subcarrier spacing that is different than the first subcarrier spacing.

However, Xiong ‘175 teaches monitoring, in a downlink bandwidth part different from the target bandwidth part, a control channel in a first slot for the cross-slot grant (Xiong ‘175, Fig. 1, [0045]-[0047], [0055], [0093]-[0094], Fig. 5, [0099], the UE receives the cross-carrier scheduling from the RAN node at the slot S0 via the PDCCH 502 at CC #1 to schedule the PDSCH or PUSCH data transmission 504 at CC #2 in slot S1. As shown in Figure 5, the PDCCH control transmission 502 has a different bandwidth than the PDSCH or PUSCH data transmission 504. Fig. 5 shows that the scheduling of data transmission is performed in different slots. [0102], Figs. 8-12, [0105]-[0106], similarly, Fig. 8 shows a cross-carrier and cross-slot scheduling, where CC #2 with subcarrier spacing of 120kHz is used to transmit a PDCCH in slot S0 to schedule a PDSCH or PUSCH in CC #1 with subcarrier spacing of 30 kHz in slot S1), wherein the first numerology is associated with a first subcarrier spacing and the second numerology is associated with a second subcarrier spacing that is different than the first subcarrier spacing (Xiong ‘175, [0093]-[0094], Fig. 5, cross-carrier scheduling with different numerologies in two CCs using slot indices, where CC #1 and CC #2 use different subcarrier spacings. The CC #1 is used for PDCCH control transmission and CC #2 is used for PDSCH or PUSCH data transmission. As shown in Fig. 5, the different subcarrier spacings result in different slot/symbols durations used for the PDCCH (502) and the PDSCH/PUSCH (504). The different durations, as a consequence of the subcarrier spacings, shown in Fig. 5 of Xiong ‘175 is equivalent to the different durations of time for the NR PDCCH and NR PDSCH/PUSCH taught by Xiong in Fig. 4. Figs. 8-12, [0105]-[0106], CC #2 with subcarrier spacing of 120kHz is used to transmit a PDCCH in slot S0 to schedule a PDSCH or PUSCH in CC #1 with subcarrier spacing of 30 kHz in slot S1).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Xiong to have the features, as taught by Xiong ‘175 in order to mitigate control channel interference, avoid control channel congestion on one CC, and reduce power consumption on the UE by monitoring a limited number of CCs for DCI (Xiong ‘175, [0036]).

As to claim 2, Xiong teaches wherein identifying the first scheduling offset threshold comprises: 
receiving a configuration comprising a plurality of different candidate scheduling offset thresholds (Xiong, Fig. 5, [0046]-[0047], Fig. 20, [0134], the UE is configured via RRC signaling from the gNB with UE-specific parameters, which include value sets 518A (KD vals) and 518C (KU vals). The UE includes a memory for storage, such as storing the UE-specific parameters. The value sets 518A (KD vals) and 518C (KU vals) are retrieved to obtain the KD and KU values based on the indexes received in the grants); and 
receiving layer one control signaling indicating the first scheduling offset threshold from the plurality of different candidate scheduling offset thresholds (Xiong, [0040]-[0043], Fig. 4, [0044]-[0045], Fig. 5, [0046]-[0047], [0096], the DL and UL grants are received on the NR PDCCH, where the grants indicate the KD and KU values to be used from the value sets 518A (KD vals) and 518C (KU vals). The grants are transmitted via DCI (i.e. layer one control signaling)).

As to claim 3, Xiong teaches further comprising: 
receiving the cross-slot grant in the downlink bandwidth part having the first numerology (Xiong, [0040]-[0043], Fig. 4, [0044]-[0045], the UE receives the cross-slots grants in the NR PDCCH with a corresponding downlink bandwidth and duration of time ([0124]-[0125])), the cross-slot grant scheduling the data transmission as an uplink transmission on the shared channel in an active uplink bandwidth part having the second numerology (Xiong, [0040]-[0043], Fig. 4, [0044]-[0045], the cross-slot grant for the UL is used for uplink data transmission on the NR PUSCH with corresponding bandwidth and duration of time ([0124]-[0125])).

As to claim 4, Xiong teaches further comprising: 
receiving the cross-slot grant in the downlink bandwidth part having the first numerology (Xiong, [0040]-[0043], Fig. 4, [0044]-[0045], the UE receives the cross-slots grants in the NR PDCCH with a corresponding downlink bandwidth and duration of time ([0124]-[0125])), the cross-slot grant scheduling the data transmission as a downlink transmission on the shared channel in a target downlink bandwidth part having the second numerology (Xiong, [0040]-[0043], Fig. 4, [0044]-[0045], the cross-slot grant for the DL is used for downlink data transmission on the NR PDSCH with corresponding bandwidth and duration of time ([0124]-[0125])).

Xiong teaches the claimed limitations as stated above. As discussed above, Xiong discloses that the value of KD and KU indicate the offset for DL and UL transmission in slots. However, Xiong does not explicitly teach the following features: regarding claim 7, wherein the second scheduling offset threshold indicates a number of slots defined in the second numerology.

As to claim 7, Xiong ‘175 teaches wherein the second scheduling offset threshold indicates a number of slots defined in the second numerology (Xiong ‘175, Fig. 5, [0095]-[0096], [0099], [0102], Fig. 8, [0106], Fig. 9, [0109], the delay between the PDCCH control transmission and the scheduled data transmission of PDSCH/PUSCH is indicated in terms of number of slots in the CC where the data is transmitted).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Xiong to have the features, as taught by Xiong ‘175 in order to mitigate control channel interference, avoid control channel congestion on one CC, and reduce power consumption on the UE by monitoring a limited number of CCs for DCI (Xiong ‘175, [0036]).

Xiong teaches the claimed limitations as stated above. As discussed above, Xiong discloses that the value of KD and KU indicate the offset for DL and UL transmission in slots. However, Xiong does not explicitly teach the following features: regarding claim 8, wherein the second scheduling offset threshold indicates a number of symbol periods defined in the second numerology.

As to claim 8, Xiong ‘175 teaches wherein the second scheduling offset threshold indicates a number of symbol periods defined in the second numerology (Xiong ‘175, Fig. 5, [0099], [0100], Fig. 7, [0101], the delay between the PDCCH control transmission and the scheduled data transmission of PDSCH/PUSCH is indicated in terms of number of symbols in the CC where the data is transmitted).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Xiong to have the features, as taught by Xiong ‘175 in order to mitigate control channel interference, avoid control channel congestion on one CC, and reduce power consumption on the UE by monitoring a limited number of CCs for DCI (Xiong ‘175, [0036]).

As to claim 9, Xiong teaches a method for wireless communications by a network device (Xiong, Fig. 1, [0034], Fig. 4, [0044]-[0045], Fig. 5, [0046]-[0047], a wireless communication method performed in an environment including a next generation node B (gNB)), comprising: 
transmitting control signaling that indicates a first scheduling offset threshold corresponding to a cross-slot grant in a target bandwidth part (Xiong, [0040]-[0043], Fig. 4, [0044]-[0045], [0046], Fig. 5, [0047], the gNB configures the UE via signaling with value sets including possible values of KD and KU. The KD is a DL data timing offset parameter, and the KU is a UL data timing offset parameter. The KD and KU values correspond to cross-slot grants. The cross-slot grant for the DL is used for downlink data transmission on the NR PDSCH with corresponding bandwidth and duration of time ([0124]-[0125])); 
transmitting, in a first slot in a downlink bandwidth part, the cross-slot grant in a control channel (Xiong, [0039]-[0043], Fig. 4, [0044]-[0045], the UE monitors the NR PDCCH in a slot n or p for the cross-slot grants transmitted from the gNB. The UE receives from the gNB the cross-slots grants in the NR PDCCH with a corresponding downlink bandwidth and duration of time ([0124]-[0125])) that has a first numerology that is different than a second numerology of a shared channel (Xiong, Fig. 4, [0044]-[0045], as Figure 4 shows, the NR PDCCH has a duration of time (first numerology) that is different than the NR PDSCH and NR PUSCH (second numerology)); 
determining a beginning slot in the second numerology based at least in part on a second scheduling offset threshold defined in the second numerology (Xiong, Fig. 4, [0044]-[0045], Fig. 5, [0046]-[0047], [0051], [0096], it is determined the slots for the NR PDSCH and NR PUSCH based on [n + KD] for the NR PDSCH, and [p + KU] for the NR PUSCH. The PDSCH and PUSCH have a different (second) numerology than the PDCCH), the second scheduling offset threshold being based at least in part on the first scheduling offset threshold defined in the first numerology (Xiong, Fig. 4, [0044]-[0045], Fig. 5, [0046]-[0047], [0051], [0096], the offsets n + KD and p + KU are based on the KD and KU defined in the NR PDCCH with first numerology. KD and KU are defined in the NR PDCCH via a DL scheduling command 306, UL scheduling grant 312, and DCI being transmitted in the NR PDCCH), wherein determining the beginning slot comprises determining the second scheduling offset threshold based at least in part on the first slot (Xiong, Fig. 4, [0044]-[0045], Fig. 5, [0046]-[0047], [0051], [0096], the slot [n + KD] and slot [p + KU] are determined based on the offsets n + KD and p + KU. The offsets are based on the slot n or p, where the slot n or p is the slot that the UE monitors the NR PDCCH for cross-slot grants); and 
transmitting or receiving a data transmission during the beginning slot based at least in part on the cross-slot grant (Xiong, Fig. 4, [0044]-[0045], Fig. 5, [0046]-[0047], the DL data and UL data are transmitted and received during the corresponding slots determined based on the cross-slot grants transmitted).

Xiong teaches the claimed limitations as stated above. Xiong does not explicitly teach the following underlined features: regarding claim 9, transmitting, in a first slot in a downlink bandwidth part different from the target bandwidth part, the cross-slot grant in a control channel, wherein the first numerology is associated with a first subcarrier spacing and the second numerology is associated with a second subcarrier spacing that is different than the first subcarrier spacing.

However, Xiong ‘175 teaches transmitting, in a first slot in a downlink bandwidth part different from the target bandwidth part, the cross-slot grant in a control channel (Xiong ‘175, Fig. 1, [0045]-[0047], [0055], [0093]-[0094], Fig. 5, [0099], the UE receives the cross-carrier scheduling from the RAN node at the slot S0 via the PDCCH 502 at CC #1 to schedule the PDSCH or PUSCH data transmission 504 at CC #2 in slot S1. As shown in Figure 5, the PDCCH control transmission 502 has a different bandwidth than the PDSCH or PUSCH data transmission 504. Fig. 5 shows that the scheduling of data transmission is performed in different slots. [0102], Figs. 8-12, [0105]-[0106], similarly, Fig. 8 shows a cross-carrier and cross-slot scheduling, where CC #2 with subcarrier spacing of 120kHz is used to transmit a PDCCH in slot S0 to schedule a PDSCH or PUSCH in CC #1 with subcarrier spacing of 30 kHz in slot S1), wherein the first numerology is associated with a first subcarrier spacing and the second numerology is associated with a second subcarrier spacing that is different than the first subcarrier spacing (Xiong ‘175, [0093]-[0094], Fig. 5, cross-carrier scheduling with different numerologies in two CCs using slot indices, where CC #1 and CC #2 use different subcarrier spacings. The CC #1 is used for PDCCH control transmission and CC #2 is used for PDSCH or PUSCH data transmission. As shown in Fig. 5, the different subcarrier spacings result in different slot/symbols durations used for the PDCCH (502) and the PDSCH/PUSCH (504). The different durations, as a consequence of the subcarrier spacings, shown in Fig. 5 of Xiong ‘175 is equivalent to the different durations of time for the NR PDCCH and NR PDSCH/PUSCH taught by Xiong in Fig. 4. Figs. 8-12, [0105]-[0106], CC #2 with subcarrier spacing of 120kHz is used to transmit a PDCCH in slot S0 to schedule a PDSCH or PUSCH in CC #1 with subcarrier spacing of 30 kHz in slot S1).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Xiong to have the features, as taught by Xiong ‘175 in order to mitigate control channel interference, avoid control channel congestion on one CC, and reduce power consumption on the UE by monitoring a limited number of CCs for DCI (Xiong ‘175, [0036]).

As to claim 10, Xiong teaches 
wherein transmitting the control signaling comprises: 
transmitting layer one control signaling indicating the first scheduling offset threshold from a plurality of different candidate scheduling offset thresholds (Xiong, [0040]-[0043], Fig. 4, [0044]-[0045], Fig. 5, [0046]-[0047], [0096], the DL and UL grants are received on the NR PDCCH, where the grants indicate the KD and KU values to be used from the value sets 518A (KD vals) and 518C (KU vals). The grants are transmitted by the gNB via DCI (i.e. layer one control signaling)).

As to claim 11, Xiong teaches wherein transmitting the cross-slot grant comprises: 
transmitting the cross-slot grant in the downlink bandwidth part having the first numerology (Xiong, [0040]-[0043], Fig. 4, [0044]-[0045], the UE receives from the gNB the cross-slots grants in the NR PDCCH with a corresponding downlink bandwidth and duration of time ([0124]-[0125])), the cross-slot grant scheduling the data transmission as an uplink transmission on the shared channel in an active uplink bandwidth part having the second numerology (Xiong, [0040]-[0043], Fig. 4, [0044]-[0045], the cross-slot grant for the UL is used for uplink data transmission on the NR PUSCH with corresponding bandwidth and duration of time ([0124]-[0125])).

As to claim 12, Xiong teaches wherein transmitting the cross-slot grant comprises: 
transmitting the cross-slot grant in the downlink bandwidth part having the first numerology (Xiong, [0040]-[0043], Fig. 4, [0044]-[0045], the UE receives from the gNB the cross-slots grants in the NR PDCCH with a corresponding downlink bandwidth and duration of time ([0124]-[0125])), the cross-slot grant scheduling the data transmission as a downlink transmission on the shared channel in a target uplink bandwidth part having the second numerology (Xiong, [0040]-[0043], Fig. 4, [0044]-[0045], the cross-slot grant for the DL is used for downlink data transmission on the NR PDSCH with corresponding bandwidth and duration of time ([0124]-[0125])).

Xiong teaches the claimed limitations as stated above. As discussed above, Xiong discloses that the value of KD and KU indicate the offset for DL and UL transmission in slots. However, Xiong does not explicitly teach the following features: regarding claim 15, wherein the second scheduling offset threshold indicates a number of slots defined in the second numerology.

As to claim 15, Xiong ‘175 teaches wherein the second scheduling offset threshold indicates a number of slots defined in the second numerology (Xiong ‘175, Fig. 5, [0095]-[0096], [0099], [0102], Fig. 8, [0106], Fig. 9, [0109], the delay between the PDCCH control transmission and the scheduled data transmission of PDSCH/PUSCH is indicated in terms of number of slots in the CC where the data is transmitted).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Xiong to have the features, as taught by Xiong ‘175 in order to mitigate control channel interference, avoid control channel congestion on one CC, and reduce power consumption on the UE by monitoring a limited number of CCs for DCI (Xiong ‘175, [0036]).

Xiong teaches the claimed limitations as stated above. As discussed above, Xiong discloses that the value of KD and KU indicate the offset for DL and UL transmission in slots. However, Xiong does not explicitly teach the following features: regarding claim 16, wherein the second scheduling offset threshold indicates a number of symbol periods defined in the second numerology.

As to claim 16, Xiong ‘175 teaches wherein the second scheduling offset threshold indicates a number of symbol periods defined in the second numerology (Xiong ‘175, Fig. 5, [0099], [0100], Fig. 7, [0101], the delay between the PDCCH control transmission and the scheduled data transmission of PDSCH/PUSCH is indicated in terms of number of symbols in the CC where the data is transmitted).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Xiong to have the features, as taught by Xiong ‘175 in order to mitigate control channel interference, avoid control channel congestion on one CC, and reduce power consumption on the UE by monitoring a limited number of CCs for DCI (Xiong ‘175, [0036]).

As to claim 17, Xiong teaches an apparatus for wireless communications by a user equipment (UE) (Xiong, Fig. 1, [0034], Fig. 4, [0044]-[0045], Fig. 5, [0046]-[0047], a user equipment (UE) performing a wireless communication method implemented in an environment), comprising: 
a processor (Xiong, Fig. 1, Fig. 5, Fig. 20, [0134]-[0136], Fig. 23, [0171]-[0177], the UE includes a processor that executes software stored in a memory device to perform the functions of the UE), 
memory coupled with the processor (Xiong, Fig. 1, Fig. 5, Fig. 20, [0134]-[0136], Fig. 23, [0171]-[0177], the UE includes a memory coupled to the processor that executes the software stored in the memory device to perform the functions of the UE); and 
instructions stored in the memory and executable by the processor (Xiong, Fig. 1, Fig. 5, Fig. 20, [0134]-[0136], Fig. 23, [0171]-[0177], the processor executes the software stored in the memory device to perform the functions of the UE) to cause the apparatus to: 
identify a first scheduling offset threshold corresponding to a cross-slot grant in a target bandwidth part (Xiong, [0040]-[0043], Fig. 4, [0044]-[0045], Fig. 5, [0047], the UE identifies the slots during which DL and UL data is to be transmitted and received, where the UE determines the value of KD and KU. The KD is a DL data timing offset parameter, and the KU is a UL data timing offset parameter. The KD and KU values correspond to cross-slot grants. The cross-slot grant for the DL is used for downlink data transmission on the NR PDSCH with corresponding bandwidth and duration of time ([0124]-[0125])); 
monitor, in a downlink bandwidth part, a control channel in a first slot for the cross-slot grant (Xiong, [0040]-[0043], Fig. 4, [0044]-[0045], the UE monitors the NR PDCCH in a slot n or p for the cross-slot grants. The UE receives the cross-slots grants in the NR PDCCH with a corresponding downlink bandwidth and duration of time ([0124]-[0125])), the control channel having a first numerology that is different than a second numerology of a shared channel (Xiong, Fig. 4, [0044]-[0045], as Figure 4 shows, the NR PDCCH has a duration of time (first numerology) that is different than the NR PDSCH and NR PUSCH (second numerology)); 
determine a beginning slot defined in the second numerology based at least in part on a second scheduling offset threshold defined in the second numerology (Xiong, Fig. 4, [0044]-[0045], Fig. 5, [0046]-[0047], [0051], [0096], the UE determines the slots for the NR PDSCH and NR PUSCH based on [n + KD] for the NR PDSCH, and [p + KU] for the NR PUSCH. The PDSCH and PUSCH have a different (second) numerology than the PDCCH), the second scheduling offset threshold being based at least in part on the first scheduling offset threshold defined in the first numerology (Xiong, Fig. 4, [0044]-[0045], Fig. 5, [0046]-[0047], [0051], [0096], the offsets n + KD and p + KU are based on the KD and KU defined in the NR PDCCH with first numerology. KD and KU are defined in the NR PDCCH via a DL scheduling command 306, UL scheduling grant 312, and DCI being transmitted in the NR PDCCH), wherein to determine the beginning slot comprises, the instructions are further executable to cause the apparatus to determine the second scheduling offset threshold based at least in part on the first slot (Xiong, Fig. 4, [0044]-[0045], Fig. 5, [0046]-[0047], [0051], [0096], the slot [n + KD] and slot [p + KU] are determined based on the offsets n + KD and p + KU. The offsets are based on the slot n or p, where the slot n or p is the slot that the UE monitors the NR PDCCH for cross-slot grants) and 
operate in a low power state, or communicate a data transmission during the beginning slot based at least in part on whether the cross-slot grant is detected (Xiong, Fig. 4, [0044]-[0045], Fig. 5, [0046]-[0047], the DL data and UL data are received and transmitted during the corresponding slots determined based on the cross-slot grants received).

Xiong teaches the claimed limitations as stated above. Xiong does not explicitly teach the following underlined features: regarding claim 17, monitor, in a downlink bandwidth part different from the target bandwidth part, a control channel in a first slot for the cross-slot grant, wherein the first numerology is associated with a first subcarrier spacing and the second numerology is associated with a second subcarrier spacing that is different than the first subcarrier spacing.

However, Xiong ‘175 teaches monitor, in a downlink bandwidth part different from the target bandwidth part, a control channel in a first slot for the cross-slot grant (Xiong ‘175, Fig. 1, [0045]-[0047], [0055], [0093]-[0094], Fig. 5, [0099], the UE receives the cross-carrier scheduling from the RAN node at the slot S0 via the PDCCH 502 at CC #1 to schedule the PDSCH or PUSCH data transmission 504 at CC #2 in slot S1. As shown in Figure 5, the PDCCH control transmission 502 has a different bandwidth than the PDSCH or PUSCH data transmission 504. Fig. 5 shows that the scheduling of data transmission is performed in different slots. [0102], Figs. 8-12, [0105]-[0106], similarly, Fig. 8 shows a cross-carrier and cross-slot scheduling, where CC #2 with subcarrier spacing of 120kHz is used to transmit a PDCCH in slot S0 to schedule a PDSCH or PUSCH in CC #1 with subcarrier spacing of 30 kHz in slot S1), wherein the first numerology is associated with a first subcarrier spacing and the second numerology is associated with a second subcarrier spacing that is different than the first subcarrier spacing (Xiong ‘175, [0093]-[0094], Fig. 5, cross-carrier scheduling with different numerologies in two CCs using slot indices, where CC #1 and CC #2 use different subcarrier spacings. The CC #1 is used for PDCCH control transmission and CC #2 is used for PDSCH or PUSCH data transmission. As shown in Fig. 5, the different subcarrier spacings result in different slot/symbols durations used for the PDCCH (502) and the PDSCH/PUSCH (504). The different durations, as a consequence of the subcarrier spacings, shown in Fig. 5 of Xiong ‘175 is equivalent to the different durations of time for the NR PDCCH and NR PDSCH/PUSCH taught by Xiong in Fig. 4. Figs. 8-12, [0105]-[0106], CC #2 with subcarrier spacing of 120kHz is used to transmit a PDCCH in slot S0 to schedule a PDSCH or PUSCH in CC #1 with subcarrier spacing of 30 kHz in slot S1).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Xiong to have the features, as taught by Xiong ‘175 in order to mitigate control channel interference, avoid control channel congestion on one CC, and reduce power consumption on the UE by monitoring a limited number of CCs for DCI (Xiong ‘175, [0036]).

As to claim 18, Xiong teaches wherein the instructions to identify the first scheduling offset threshold comprise instructions that are further executable by the processor to cause the apparatus to: 
receive a configuration comprising a plurality of different candidate scheduling offset thresholds (Xiong, Fig. 5, [0046]-[0047], Fig. 20, [0134], the UE is configured via RRC signaling from the gNB with UE-specific parameters, which include value sets 518A (KD vals) and 518C (KU vals). The UE includes a memory for stage, such as storing the UE-specific parameters. The value sets 518A (KD vals) and 518C (KU vals) are retrieved to obtain the KD and KU values based on the indexes received in the grants); and 
receive layer one control signaling indicating the first scheduling offset threshold from the plurality of different candidate scheduling offset thresholds (Xiong, [0040]-[0043], Fig. 4, [0044]-[0045], Fig. 5, [0046]-[0047], [0096], the DL and UL grants are received on the NR PDCCH, where the grants indicate the KD and KU values to be used from the value sets 518A (KD vals) and 518C (KU vals). The grants are transmitted via DCI (i.e. layer one control signaling)).

As to claim 19, Xiong teaches wherein the instructions are further executable by the processor to cause the apparatus to: 
receive the cross-slot grant in the downlink bandwidth part having the first numerology (Xiong, [0040]-[0043], Fig. 4, [0044]-[0045], the UE receives the cross-slots grants in the NR PDCCH with a corresponding downlink bandwidth and duration of time ([0124]-[0125])), the cross-slot grant scheduling the data transmission as an uplink transmission on the shared channel in an active uplink bandwidth part having the second numerology (Xiong, [0040]-[0043], Fig. 4, [0044]-[0045], the cross-slot grant for the UL is used for uplink data transmission on the NR PUSCH with corresponding bandwidth and duration of time ([0124]-[0125])).

As to claim 20, Xiong teaches wherein the instructions are further executable by the processor to cause the apparatus to: 
receive the cross-slot grant in the downlink bandwidth part having the first numerology (Xiong, [0040]-[0043], Fig. 4, [0044]-[0045], the UE receives the cross-slots grants in the NR PDCCH with a corresponding downlink bandwidth and duration of time ([0124]-[0125])), the cross-slot grant scheduling the data transmission as a downlink transmission on the shared channel in a target downlink bandwidth part having the second numerology (Xiong, [0040]-[0043], Fig. 4, [0044]-[0045], the cross-slot grant for the DL is used for downlink data transmission on the NR PDSCH with corresponding bandwidth and duration of time ([0124]-[0125])).

Xiong teaches the claimed limitations as stated above. As discussed above, Xiong discloses that the value of KD and KU indicate the offset for DL and UL transmission in slots. However, Xiong does not explicitly teach the following features: regarding claim 23, wherein the second scheduling offset threshold indicates a number of slots defined in the second numerology.

As to claim 23, Xiong ‘175 teaches wherein the second scheduling offset threshold indicates a number of slots defined in the second numerology (Xiong ‘175, Fig. 5, [0095]-[0096], [0099], [0102], Fig. 8, [0106], Fig. 9, [0109], the delay between the PDCCH control transmission and the scheduled data transmission of PDSCH/PUSCH is indicated in terms of number of slots in the CC where the data is transmitted).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Xiong to have the features, as taught by Xiong ‘175 in order to mitigate control channel interference, avoid control channel congestion on one CC, and reduce power consumption on the UE by monitoring a limited number of CCs for DCI (Xiong ‘175, [0036]).

As to claim 24, Xiong teaches An apparatus for wireless communications by a network device (Xiong, Fig. 1, [0034], Fig. 4, [0044]-[0045], Fig. 5, [0046]-[0047], a next generation node B (gNB) performing a wireless communication method implemented in an environment), comprising: 
a processor (Xiong, Fig. 1, Fig. 5, Fig. 20, [0134]-[0136], Fig. 23, [0171]-[0177], the gNB includes a processor that executes software stored in a memory device to perform the functions of the gNB), 
memory coupled with the processor (Xiong, Fig. 1, Fig. 5, Fig. 20, [0134]-[0136], Fig. 23, [0171]-[0177], the gNB includes a memory coupled to the processor that executes the software stored in the memory device to perform the functions of the gNB); and 
instructions stored in the memory and executable by the processor (Xiong, Fig. 1, Fig. 5, Fig. 20, [0134]-[0136], Fig. 23, [0171]-[0177], the processor executes the software stored in the memory device to perform the functions of the gNB) to cause the apparatus to: 
transmit control signaling that indicates a first scheduling offset threshold corresponding to a cross-slot grant (Xiong, [0040]-[0043], Fig. 4, [0044]-[0045], [0046], Fig. 5, [0047], the gNB configures the UE via signaling with value sets including possible values of KD and KU. The KD is a DL data timing offset parameter, and the KU is a UL data timing offset parameter. The KD and KU values correspond to cross-slot grants. The cross-slot grant for the DL is used for downlink data transmission on the NR PDSCH with corresponding bandwidth and duration of time ([0124]-[0125])); 
transmit, in a first slot in a downlink bandwidth part, the cross-slot grant in a control channel (Xiong, [0039]-[0043], Fig. 4, [0044]-[0045], the UE monitors the NR PDCCH in a slot n or p for the cross-slot grants transmitted from the gNB. The UE receives from the gNB the cross-slots grants in the NR PDCCH with a corresponding downlink bandwidth and duration of time ([0124]-[0125])) that has a first numerology that is different than a second numerology of a shared channel (Xiong, Fig. 4, [0044]-[0045], as Figure 4 shows, the NR PDCCH has a duration of time (first numerology) that is different than the NR PDSCH and NR PUSCH (second numerology)); 
determine a beginning slot in the second numerology based at least in part on a second scheduling offset threshold defined in the second numerology (Xiong, Fig. 4, [0044]-[0045], Fig. 5, [0046]-[0047], [0051], [0096], it is determined the slots for the NR PDSCH and NR PUSCH based on [n + KD] for the NR PDSCH, and [p + KU] for the NR PUSCH. The PDSCH and PUSCH have a different (second) numerology than the PDCCH), the second scheduling offset threshold being based at least in part on the first scheduling offset threshold defined in the first numerology (Xiong, Fig. 4, [0044]-[0045], Fig. 5, [0046]-[0047], [0051], [0096], the offsets n + KD and p + KU are based on the KD and KU defined in the NR PDCCH with first numerology. KD and KU are defined in the NR PDCCH via a DL scheduling command 306, UL scheduling grant 312, and DCI being transmitted in the NR PDCCH); wherein to determine the beginning slot, the instructions are further executable to cause the apparatus to determine the second scheduling offset threshold based at least in part on the first slot (Xiong, Fig. 4, [0044]-[0045], Fig. 5, [0046]-[0047], [0051], [0096], the slot [n + KD] and slot [p + KU] are determined based on the offsets n + KD and p + KU. The offsets are based on the slot n or p, where the slot n or p is the slot that the UE monitors the NR PDCCH for cross-slot grants)and 
transmit or receiving a data transmission during the beginning slot 14 based at least in part on the cross-slot grant (Xiong, Fig. 4, [0044]-[0045], Fig. 5, [0046]-[0047], the DL data and UL data are transmitted and received during the corresponding slots determined based on the cross-slot grants transmitted).

Xiong teaches the claimed limitations as stated above. Xiong does not explicitly teach the following underlined features: regarding claim 24, transmit, in a first slot in a downlink bandwidth part different from the target bandwidth part, the cross-slot grant in a control channel, wherein the first numerology is associated with a first subcarrier spacing and the second numerology is associated with a second subcarrier spacing that is different than the first subcarrier spacing.

However, Xiong ‘175 teaches transmit, in a first slot in a downlink bandwidth part different from the target bandwidth part, the cross-slot grant in a control channel (Xiong ‘175, Fig. 1, [0045]-[0047], [0055], [0093]-[0094], Fig. 5, [0099], the UE receives the cross-carrier scheduling from the RAN node at the slot S0 via the PDCCH 502 at CC #1 to schedule the PDSCH or PUSCH data transmission 504 at CC #2 in slot S1. As shown in Figure 5, the PDCCH control transmission 502 has a different bandwidth than the PDSCH or PUSCH data transmission 504. Fig. 5 shows that the scheduling of data transmission is performed in different slots. [0102], Figs. 8-12, [0105]-[0106], similarly, Fig. 8 shows a cross-carrier and cross-slot scheduling, where CC #2 with subcarrier spacing of 120kHz is used to transmit a PDCCH in slot S0 to schedule a PDSCH or PUSCH in CC #1 with subcarrier spacing of 30 kHz in slot S1), wherein the first numerology is associated with a first subcarrier spacing and the second numerology is associated with a second subcarrier spacing that is different than the first subcarrier spacing (Xiong ‘175, [0093]-[0094], Fig. 5, cross-carrier scheduling with different numerologies in two CCs using slot indices, where CC #1 and CC #2 use different subcarrier spacings. The CC #1 is used for PDCCH control transmission and CC #2 is used for PDSCH or PUSCH data transmission. As shown in Fig. 5, the different subcarrier spacings result in different slot/symbols durations used for the PDCCH (502) and the PDSCH/PUSCH (504). The different durations, as a consequence of the subcarrier spacings, shown in Fig. 5 of Xiong ‘175 is equivalent to the different durations of time for the NR PDCCH and NR PDSCH/PUSCH taught by Xiong in Fig. 4. Figs. 8-12, [0105]-[0106], CC #2 with subcarrier spacing of 120kHz is used to transmit a PDCCH in slot S0 to schedule a PDSCH or PUSCH in CC #1 with subcarrier spacing of 30 kHz in slot S1).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Xiong to have the features, as taught by Xiong ‘175 in order to mitigate control channel interference, avoid control channel congestion on one CC, and reduce power consumption on the UE by monitoring a limited number of CCs for DCI (Xiong ‘175, [0036]).

As to claim 25, Xiong teaches wherein the instructions to transmit the control signaling comprise instructions that are further executable by the processor to cause the apparatus to: 
transmit layer one control signaling indicating the first scheduling offset threshold from a plurality of different candidate scheduling offset thresholds (Xiong, [0040]-[0043], Fig. 4, [0044]-[0045], Fig. 5, [0046]-[0047], [0096], the DL and UL grants are received on the NR PDCCH, where the grants indicate the KD and KU values to be used from the value sets 518A (KD vals) and 518C (KU vals). The grants are transmitted by the gNB via DCI (i.e. layer one control signaling)).

As to claim 26, Xiong teaches wherein the instructions to transmit the cross-slot grant comprise instructions that are further executable by the processor to cause the apparatus to: 
transmit the cross-slot grant in the downlink bandwidth part having the first numerology (Xiong, [0040]-[0043], Fig. 4, [0044]-[0045], the UE receives from the gNB the cross-slots grants in the NR PDCCH with a corresponding downlink bandwidth and duration of time ([0124]-[0125])), the cross-slot grant scheduling the data transmission as an uplink transmission on the shared channel in an active uplink bandwidth part having the second numerology (Xiong, [0040]-[0043], Fig. 4, [0044]-[0045], the cross-slot grant for the UL is used for uplink data transmission on the NR PUSCH with corresponding bandwidth and duration of time ([0124]-[0125])).

As to claim 27, Xiong teaches wherein the instructions to transmit the cross-slot grant comprise instructions that are further executable by the processor to cause the apparatus to: 
transmit the cross-slot grant in the downlink bandwidth part having the first numerology (Xiong, [0040]-[0043], Fig. 4, [0044]-[0045], the UE receives from the gNB the cross-slots grants in the NR PDCCH with a corresponding downlink bandwidth and duration of time ([0124]-[0125])), the cross-slot grant scheduling the data transmission as a downlink transmission on the shared channel in a target uplink bandwidth part having the second numerology (Xiong, [0040]-[0043], Fig. 4, [0044]-[0045], the cross-slot grant for the DL is used for downlink data transmission on the NR PDSCH with corresponding bandwidth and duration of time ([0124]-[0125])).

Xiong teaches the claimed limitations as stated above. As discussed above, Xiong discloses that the value of KD and KU indicate the offset for DL and UL transmission in slots. However, Xiong does not explicitly teach the following features: regarding claim 30, wherein the second scheduling offset threshold indicates a number of slots defined in the second numerology.

As to claim 30, Xiong ‘175 teaches wherein the second scheduling offset threshold indicates a number of slots defined in the second numerology (Xiong ‘175, Fig. 5, [0095]-[0096], [0099], [0102], Fig. 8, [0106], Fig. 9, [0109], the delay between the PDCCH control transmission and the scheduled data transmission of PDSCH/PUSCH is indicated in terms of number of slots in the CC where the data is transmitted).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Xiong to have the features, as taught by Xiong ‘175 in order to mitigate control channel interference, avoid control channel congestion on one CC, and reduce power consumption on the UE by monitoring a limited number of CCs for DCI (Xiong ‘175, [0036]).

Xiong teaches the claimed limitations as stated above. As discussed above, Xiong discloses that the value of KD and KU indicate the offset for DL and UL transmission in slots. However, Xiong does not explicitly teach the following features: regarding claim 31, wherein the second scheduling offset threshold indicates a number of symbol periods defined in the second numerology.

As to claim 31, Xiong ‘175 teaches wherein the second scheduling offset threshold indicates a number of symbol periods defined in the second numerology (Xiong ‘175, Fig. 5, [0099], [0100], Fig. 7, [0101], the delay between the PDCCH control transmission and the scheduled data transmission of PDSCH/PUSCH is indicated in terms of number of symbols in the CC where the data is transmitted).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Xiong to have the features, as taught by Xiong ‘175 in order to mitigate control channel interference, avoid control channel congestion on one CC, and reduce power consumption on the UE by monitoring a limited number of CCs for DCI (Xiong ‘175, [0036]).

Xiong teaches the claimed limitations as stated above. As discussed above, Xiong discloses that the value of KD and KU indicate the offset for DL and UL transmission in slots. However, Xiong does not explicitly teach the following features: regarding claim 32, wherein the second scheduling offset threshold indicates a number of symbol periods defined in the second numerology.

As to claim 32, Xiong ‘175 teaches wherein the second scheduling offset threshold indicates a number of symbol periods defined in the second numerology (Xiong ‘175, Fig. 5, [0099], [0100], Fig. 7, [0101], the delay between the PDCCH control transmission and the scheduled data transmission of PDSCH/PUSCH is indicated in terms of number of symbols in the CC where the data is transmitted).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Xiong to have the features, as taught by Xiong ‘175 in order to mitigate control channel interference, avoid control channel congestion on one CC, and reduce power consumption on the UE by monitoring a limited number of CCs for DCI (Xiong ‘175, [0036]).

Xiong teaches the claimed limitations as stated above. Xiong does not explicitly teach the following features: regarding claim 34, wherein the second scheduling offset threshold is based at least in part on a relationship between the first subcarrier spacing and the second subcarrier spacing.

As to claim 34, Xiong ‘175 teaches wherein the second scheduling offset threshold is based at least in part on a relationship between the first subcarrier spacing and the second subcarrier spacing (Xiong ‘175, [0102]-[0104], EQ 1, Fig. 8, [0105]-[0106], Fig. 14, [0131], the Idelay is determined based on a relationship between the subcarrier spacing of CC #1 and CC #2, where Idelay is the scheduling timing delay in slot for the PDSCH/PUSCH data transmission using the subcarrier spacing of the CC where the PDCCH is transmitted).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Xiong to have the features, as taught by Xiong ‘175 in order to mitigate control channel interference, avoid control channel congestion on one CC, and reduce power consumption on the UE by monitoring a limited number of CCs for DCI (Xiong ‘175, [0036]).

Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Xiong et al. (US 2020/0008233), hereinafter “Xiong” in view of Xiong et al. (US 2020/0022175), hereinafter “Xiong ‘175”, and further in view of Kim et al. (US 2019/0350048), hereinafter “Kim”.

Xiong and Xiong ‘175 teach the claimed limitations as stated above. Xiong and Xiong ‘175 do not explicitly teach the following features: regarding claim 33, further comprising: 
determining, based at least in part on the monitoring the control channel, that the cross-slot grant was not detected; and 
operating in the low power state during the beginning slot based at least in part on the determining that the cross-slot grant was not detected.

As to claim 33, Kim teaches further comprising: 
determining, based at least in part on the monitoring the control channel, that the cross-slot grant was not detected (Kim, Fig. 5, [0068], Fig. 6, [0082]-[0083], Fig. 8, [0085], the UE does not detect any control information for the UE on the PDCCH in a specified PDCCH monitoring slot, where this approach is used for cross-slot scheduling for PDSCH scheduling, uplink, etc.); and 
operating in the low power state during the beginning slot based at least in part on the determining that the cross-slot grant was not detected (Kim, Fig. 5, [0068], Fig. 6, [0082]-[0083], Fig. 8, [0085], if the UE does not detect any control information for the UE on the PDCCH, the UE enters a lower power state during a slot).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Xiong and Xiong ‘175 to have the features, as taught by Kim in order to substantially reduce wireless device power consumption by placing wireless device components into a low power mode (Kim, [0006], [0083] ln 1-6, [0086]).

Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Xiong et al. (US 2020/0008233), hereinafter “Xiong” in view of Xiong et al. (US 2020/0022175), hereinafter “Xiong ‘175”, and further in view of Park et al. (US 2018/0279360), hereinafter “Park”.

Xiong and Xiong ‘175 teach the claimed limitations as stated above. Xiong and Xiong ‘175 do not explicitly teach the following features: regarding claim 35, wherein determining the second scheduling offset threshold comprises determining the second scheduling offset threshold based at least in part on determining a product of the first slot and a ratio of the first subcarrier spacing and the second subcarrier spacing.

As to claim 35, Park teaches wherein determining the second scheduling offset threshold comprises determining the second scheduling offset threshold based at least in part on determining a product of the first slot and a ratio of the first subcarrier spacing and the second subcarrier spacing (Park, [0118], the reference slot index for timing gap counting is defined as the product of n and a ratio of B and A, where B is the subcarrier spacing (SCS) value corresponding to the CC for PDSCH or PUSCH transmission (the scheduled CC), A is the SCS value corresponding to the CC for DCI transmission (PDCCH) (the scheduling CC), and n is the slot index where the PDCCH transmission including scheduling DCI is performed in the scheduling CC).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Xiong and Xiong ‘175 to have the features, as taught by Park in order to efficiently multiplex radio resource units on the basis of different numerologies to satisfy the requirements for different usage scenarios (Park, [0045]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO H CASTANEYRA whose telephone number is (571)272-2486. The examiner can normally be reached M-F 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang bin Yao can be reached on 571-272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RICARDO H CASTANEYRA/Primary Examiner, Art Unit 2473